DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makower (2011/0060214).  Makower discloses, at least in figures 4-7E and 9 and paragraphs [0083]-[0088] and [0095]-[0104]; an apparatus comprising: (a) an occlusion assembly comprising: (i) an occlusion device (46) configured to fit securely in an anatomical passageway within a head of a human, and (ii) a position sensor (16) fixedly secured relative to the occlusion device, wherein the position sensor is configured to generate signals indicating a position of the position sensor in three-dimensional space and thereby indicate a position of the head in three- dimensional space; and (b) an image guided surgery system (shown in fig. 7A-7E and 9) in communication with the position sensor, wherein the image guided surgery system is configured to determine .
Makower also discloses (in para. [0102]-[0104]) a method comprising: (a) inserting an occlusion device (46) into a patient’s head, wherein the occlusion device fits securely in an anatomical passageway within the head and occludes the anatomical passageway, wherein the occlusion device includes a first position sensor (16) operable to generate signals indicating a position of the head in three-dimensional space in real time; (b) inserting a working instrument (e.g., 30) in the head, wherein the instrument (30) includes a second position sensor (a sensor equipped working device) operable to generate signals indicating a position of the second position sensor in three-dimensional space in real time; and (c) observing a display (80) showing the real time position of the working instrument in the head, wherein the display is driven by a processor (78) in communication with the first and second position sensors, wherein the processor factors in position data from the first position sensor and position data from the second sensor to determine the real time position of the working instrument in the head.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Makower et al. (9,101,384) in view of Makower (2011/0060214).
Makower et al. disclose the invention substantially as claimed.  Makower et al. disclose, at least in figures 2E-2I and 3I and col. 26, line 27 to col. 28, line 33; col. 31, lines 37-56; col. 39, lines 3-58; col. 43, line 63 to col. 44.,Iine 10; an apparatus comprising: (a) an occlusion device (301, 304, 305,  or 570) configured to fit securely in an anatomical passageway within a head of a human, wherein the occlusion device is configured to move unitarily with the head when the occlusion device is installed in the anatomical passageway, wherein the occlusion device is further configured to prevent passage of fluid through the anatomical passageway when the occlusion device is installed in the anatomical passageway;  a position sensor (according to col. 43, line 63 to col. 44, line 10) configured to generate signals indicating a position of the occlusion in three-dimensional space; and a conduit (303 or 572) extending proximally from the occlusion device, wherein the conduit includes a first lumen (318)  in fluid communication with the occlusion device; wherein the occlusion device comprises a posterior nasal pack (570), wherein the posterior nasal pack comprises an absorbent member (according to col. 32, lines 37-41), wherein the posterior nasal pack further comprises a medication 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muni et al. (2013/0245608) teach an apparatus with a position sensor.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771